COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Malveaux and Senior Judge Frank
UNPUBLISHED



              MATTHEW HARRIS
                                                                                 MEMORANDUM OPINION*
              v.      Record No. 0494-21-1                                            PER CURIAM
                                                                                   SEPTEMBER 14, 2021
              SUFFOLK DEPARTMENT OF SOCIAL SERVICES


                                  FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                                              Lawson Wayne Farmer, Judge

                                (Brandon L. Wilder; Bush & Taylor, P.C., on brief), for appellant.

                                (William E. Hutchings, Jr., City Attorney; Karla D. Carter, Deputy
                                City Attorney; Stephanie J. Pough, Assistant City Attorney; Hetal
                                Challa, Guardian ad litem for the minor child, on brief), for appellee.


                      Matthew Harris (father) appeals the circuit court’s order terminating his parental rights.

              Father argues that the circuit court erred in finding that the evidence was sufficient to support a

              termination of his parental rights under Code § 16.1-283(B), (C)(1), and (C)(2). Upon reviewing

              the record and briefs of the parties, we conclude that this appeal is without merit. Accordingly,

              we summarily affirm the decision of the circuit court. See Rule 5A:27.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        BACKGROUND1

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t

of Hum. Servs., 63 Va. App. 157, 168 (2014)).

       Father and Amy Amedeo (mother) are the biological parents to S.H., who is the subject

of this appeal. In February 2018, the family, along with S.H.’s younger brother, L.H., lived in

Austin, Texas. In February and March 2018, the Austin Child Protective Services (Austin CPS)

became involved with the family after receiving two reports of inadequate supervision and

alcohol use by the parents. The family left Texas in the middle of Austin CPS’s investigation

and moved to Virginia to live with the paternal grandfather.

       On May 10, 2018, the Suffolk Department of Social Services (the Department) received a

report that three-year-old L.H. had been found unresponsive in the family’s backyard pool and

died. Father was at work when the incident occurred. Considering Austin CPS’s investigations

and L.H.’s death, the Department removed then-four-year-old S.H. from the home and placed

him in foster care. The City of Suffolk Juvenile and Domestic Relations District Court (the JDR

court) entered emergency and preliminary removal orders. The JDR court subsequently

adjudicated that S.H. was an abused or neglected child and entered a dispositional order.

       The Department recommended numerous services for father, including grief counseling,

individual/family counseling, parenting classes, a psychological evaluation, parenting capacity


       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
                                                 -2-
evaluation, and substance abuse assessment. The Department directed father to comply with all

service recommendations, including random drug screenings. The Department further

recommended that father obtain and maintain safe housing and employment.

       On December 3, 2018, father purchased a home and moved out of the paternal

grandfather’s home. In addition, father provided the Department with a copy of a paystub to

demonstrate his employment status and income.

       Furthermore, father complied with the random drug screens. On October 31, 2018, the

results were negative for alcohol but positive for amphetamines and benzodiazepines, for which

father had a prescription. Despite these results, father was hospitalized twice “as a result of

alcohol” while S.H. was in foster care and missed visitations with S.H.

       Father completed intake for services at Western Tidewater Community Services Board

(WTCSB). Father told the counselor that he did not think therapy was necessary. Shortly

thereafter, father reported to the Department that he had completed therapy and was

“discharged.”

       In February 2019, the Department asked father to produce documentation for any

completed services, and in December 2019, it received a letter from WTCSB confirming that

father had completed parenting classes. Despite being court-ordered to attend Alcoholics

Anonymous meetings, father did not provide the Department with the requested documentation

showing his attendance. Father did not complete the parenting capacity evaluation and missed

several appointments with S.H.’s therapists.

       The Department also offered weekly supervised visitation to the family. Although father

initially attended visitation on a regular basis, father’s visits became more sporadic after March

2019. Father visited with S.H. on August 6, 2019; but subsequently, missed five consecutive

visits. When father missed the visitations, S.H.’s behavior deteriorated, and he had tantrums,

                                                -3-
nightmares, or problems in school. The Department contacted father about the missed visits. On

October 23, 2019, father arrived at the Department’s office for a visit, but no visit was scheduled.

Father appeared “disheveled” and had a “heavy odor of alcohol about his person.” The

Department scheduled an appointment “for the next family visitation” and asked father to arrive

before the visit so that the service team could establish “ground rules” and discuss with him the

importance of maintaining consistency. Father did not appear for the meeting or visitation.

         On November 19, 2019, the Department petitioned to terminate father’s parental rights

because he had not complied with the required services. On June 10, 2020, the JDR court

terminated father’s parental rights to S.H.2 Father appealed the JDR court’s ruling to the circuit

court.

         On September 30, 2020, the parties appeared before the circuit court. The Department

explained that father had “only been compliant with visitation” in the beginning and had “never

really been compliant with the services aspect.” The Department had offered to make referrals

for the psychological evaluation, parenting capacity evaluation, and parenting classes, but father

indicated that he wanted to choose his own providers. Father did not make any “forward

movement” throughout the case, and he never completed the parenting capacity assessment, the

psychological evaluation, or grief counseling. The Department confirmed that father’s last visit

with S.H. was on August 6, 2019.

         The Department presented evidence that after S.H. entered foster care, he participated in

therapy, and at the time of the circuit court hearing, S.H.’s behavior had improved. The social

worker testified that S.H. was “doing really well” in his foster home and at school. S.H. had

developed a “loving relationship” with the foster parents, who were interested in adopting him.



         2
         The JDR court previously had approved the foster care goal of adoption. Father did not
appeal that ruling.
                                            -4-
       Father testified that he missed S.H. and would “give anything” to be with him again.

Father detailed his compliance with the Department’s requirements, including attending

parenting classes and maintaining a job and home. Father stated that he had participated in

substance abuse counseling at WTCSB and attended “nearly a hundred” Alcoholics Anonymous

meetings before the start of the COVID-19 pandemic. Father claimed that he started the

psychological and parenting capacity evaluations “over a year ago” but was unable to complete

them because of the COVID-19 pandemic. Father admitted that in the beginning, he regularly

attended the weekly visitations with S.H. Upon the one-year anniversary of L.H.’s death,

however, father missed some visits with S.H. because he had “a lot of depression” and “the

process wasn’t going the way [he] thought it would.” Father believed that the Department had

stopped the visits after August 2019, but claimed to have asked the guardian ad litem, not the

Department, for updates on S.H. Father further explained that he had missed some visits because

of “some diabetes issues” and his “recovery” from alcohol. On cross-examination, however,

father admitted that he last consumed alcohol on August 6, 2020, when he was charged with

domestic assault.

       The guardian ad litem presented evidence that between May and August 2020, the police

investigated a report that methamphetamine was “being made” at the paternal grandfather’s

house. In July 2020, the police performed a wellness check on father and learned that he was

staying at the paternal grandfather’s home “for a detox.” On August 3, 2020, the police executed

a search warrant at the paternal grandfather’s house because of a report that pseudoephedrine had

been purchased. Father was present during the search, and the police found him to be “very irate

and clearly intoxicated.” Father told the police that he “needed to drink more because he was

going to start going through DTs – withdrawing from alcohol if he didn’t have a drink.” Three

days later, the police arrested father on charges of strangulation and domestic assault.

                                                -5-
        After hearing the evidence and arguments, the circuit court terminated father’s parental

rights under Code § 16.1-283(B), (C)(1) and (C)(2). This appeal followed.

                                              ANALYSIS

        Father challenges the circuit court’s order terminating his parental rights to S.H. “On

review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence, considered the

statutory requirements, and made its determination based on the child’s best interests.’” Castillo

v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018) (quoting Logan v. Fairfax

Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as here, the court hears the

evidence ore tenus, its finding is entitled to great weight and will not be disturbed on appeal

unless plainly wrong or without evidence to support it.” Fauquier Cnty. Dep’t of Soc. Servs. v.

Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania Cnty. Dep’t of Soc.

Servs., 3 Va. App. 15, 20 (1986)).

        Under Code § 16.1-283(C)(2), one of the bases for the circuit court’s order terminating

father’s parental rights, a court is authorized to terminate parental rights if:

                The parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed 12 months
                from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                of the child’s foster care placement, notwithstanding the
                reasonable and appropriate efforts of social, medical, mental health
                or other rehabilitative agencies to such end.

“[S]ubsection C termination decisions hinge not so much on the magnitude of the problem that

created the original danger to the child, but on the demonstrated failure of the parent to make

reasonable changes.” Yafi, 69 Va. App. at 552 (quoting Toms v. Hanover Dep’t of Soc. Servs.,

46 Va. App. 257, 271 (2005)).

        Father argues that he “was not given sufficient assistance in order for S.H. to return

safely into his care.” He claims that the Department “failed to adequately assist him with


                                                   -6-
completing services that were required.” Father admitted that the Department provided him with

phone numbers of providers but lamented that the Department “didn’t hold [his] hand”

throughout the process. The Department explained that it had offered to make referrals for

father, but he indicated that he wanted to choose his own providers.

        “‘Reasonable and appropriate’ efforts can only be judged with reference to the

circumstances of a particular case. Thus, a court must determine what constitutes reasonable and

appropriate efforts given the facts before the court.” Harrison v. Tazewell Cnty. Dep’t of Soc.

Servs., 42 Va. App. 149, 163 (2004) (quoting Ferguson v. Stafford Cnty. Dep’t of Soc. Servs., 14

Va. App. 333, 338 (1992)). The Department offered numerous services to father, including grief

counseling. Father admitted that he did not complete all of the Department’s required services,

including the psychological and parenting capacity evaluations. Furthermore, father conceded

that he had been depressed and abused alcohol as recently as the month before the circuit court

hearing.

        The circuit court reviewed all the required services and father’s participation, or lack

thereof, in those services. The circuit court found that father’s grief “clearly [was] driving much

of the problems,” yet he had failed to participate in counseling. The circuit court further found

that father “faithfully” participated in visitations “for a little while,” before his addiction and

depression prevented him from maintaining a stable relationship with his young son. The circuit

court commented that “[w]hen dad doesn’t show up [for visitations] because of his alcoholism or

because of his depression or whatever it is, [S.H.] doesn’t understand that.” The circuit court

rejected father’s excuse that he was unable to complete the psychological and parenting capacity

evaluations because of the COVID-19 pandemic. The circuit court found that father had more

than two years to complete the evaluations. Nevertheless, the circuit court declined to find that

father had been unwilling to remedy the conditions that led to S.H.’s placement and continuation

                                                 -7-
in foster care; rather, the circuit court found that father “ha[d] absolutely been unable to do it.”

The circuit court surmised that father’s inability to substantially remedy the conditions was

“probably because of his own depression and his own alcoholism and his own demons that he’s

fighting.”

       Father argues that he had “good cause” for making “slow” progress toward the

completion of the Department’s services, “given the grief that he was experiencing due to the

loss of L.H.” At the time of the circuit court hearing, S.H. was seven years old; the circuit court

found that S.H. had been in foster care for “two years and four months of his life – a quarter of

his life.” The circuit court further found that “[c]hildren don’t stand still,” and father had

“demonstrated in the last two years” that he was unable to move forward “and be the father that

he needs to be.” “It is clearly not in the best interests of a child to spend a lengthy period of time

waiting to find out when, or even if, a parent will be capable of resuming his [or her]

responsibilities.” Tackett v. Arlington Cnty. Dep’t of Hum. Servs., 62 Va. App. 296, 322 (2013)

(quoting Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540 (1990)).

Considering the totality of the circumstances, the circuit court did not err in terminating father’s

parental rights under Code § 16.1-283(C)(2).

       “When a lower court’s judgment is made on alternative grounds, this Court need only

determine whether any of the alternatives is sufficient to sustain the judgment.” Castillo, 68

Va. App. at 574 n.9; see also Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 8

(2005) (the Court affirmed termination of parental rights under one subsection of Code

§ 16.1-283 and did not need to address termination of parental rights pursuant to another

subsection). We find that the circuit court did not err in terminating father’s parental rights

under Code § 16.1-283(C)(2); therefore, we do not need to reach the question of whether father’s

parental rights also should have been terminated under Code § 16.1-283(B) and (C)(1).

                                                 -8-
                                 CONCLUSION

For the foregoing reasons, the circuit court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                Affirmed.




                                       -9-